On behalf of the delegation of the Republic 
of Nicaragua — cradle of Rubén Darío and Augusto C. 
Sandino, the home of a people firmly committed to 
their principle, their efforts for a better world and their 
calling for universal peace — I extend the brotherly 
greeting of our President, Comandante Daniel Ortega 
Saavedra, and of all our authorities and citizens. 
 Listening to the words of the representatives of 
the States taking part in this sixty-third session of the 
General Assembly, we find that we have a common 
vision of the major serious problems affecting all 
humankind today. In particular, we agree on the urgent 
need to act as one in facing those problems and solving 
them successfully, once and for all, for the benefit of 
those who inhabit planet Earth. 
 Hunger, poverty, the high cost of oil and food, the 
tragic consequences of climate change, terrorism, the 
urgent need to observe human rights worldwide, the 
trafficking of and trade in persons, drug trafficking and 
civil insecurity are, among other issues, matters that 
must lead us to focus our attention and our efforts. 
 At the same time, they are questions that arise 
from the nature and functioning of our Organization 
and that call for in-depth consideration so that we can 
make this Organization more effective and democratic, 
with sufficient guarantees, and so that all countries of 
the world represented here can have our interests taken 
into account, our voices heard and our will expressed 
in the most transparent and effective way possible.  
 For Nicaragua, an international system based on 
the hegemony of a few over the majority is 
unthinkable. Such an anachronistic system, unjust in its 
very essence, is the reason for the deep political, 
economic and social inequality in the world. It is the 
reason for the accelerated and advanced arms race led 
by countries that have set themselves up as world 
referees in situations affecting us all. It is the reason 
for wars of aggression that behind the smokescreen of 
the globalization of democracy and the promotion of 
certain freedoms, illegally and illegitimately 
appropriate scarce energy and natural resources and 
lead to the political subjugation and grief of entire 
peoples deprived of their freedom, national 
independence and their right to their own development. 
 The international security situation has become 
increasingly volatile in various parts of the world, 
bringing new threats to international peace and security 
and to peoples’ desire for peace. We must act 
intelligently, cautiously and resolutely to ensure that 
new fratricidal wars do not assail the world. Therefore, 
we agree with the priority given by the President of our 
General Assembly to actions aimed at achieving 
comprehensive and complete disarmament and nuclear 
control. 
 As a country that has fought and continues to 
fight for its independence, sovereignty and 
self-determination, and as the victim of military and 
foreign political intervention several times in its 
history, Nicaragua understood early on that there was 
no greater value than freedom. Our national heroes, 
those who fought in our wars for freedom, are taintless 
witnesses to the determination of the Nicaraguan 
people to have a free homeland or death. 
 
 
43 08-52272 
 
 The persistence of poverty and inequality in the 
world today cannot be justified. Hunger and poverty 
are sapping economic and social progress for future 
generations. Despite the efforts made in recent years, 
the gap between the rich and poor has continued to 
grow, and millions of people now suffer from hunger 
and live in poverty or in extreme poverty. It is ethically 
and politically crucial to put an end to that long-
standing injustice to so many human beings. 
 The Millennium Development Goals (MDGs) 
await greater impetus from countries, primarily those 
with larger economic resources, and from international 
financial organizations, which are also called upon to 
contribute to their accomplishment. Those countries 
and bodies must clearly demonstrate their genuine 
political will to achieve all the MDGs and that they are 
not merely paying lip service to them. 
 It was established in the Monterrey Consensus, 
adopted at the International Conference on Financing 
for Development, that the Bretton Woods institutions, 
the World Trade Organization and the United Nations 
must recognize the needs and interests of developing 
countries and make them central to the work of the 
financing for development programme to be reviewed 
in Doha this year. 
 By and large, we can say that most donors are not 
honouring the pledges they made to increase their aid 
unconditionally. United Nations calculations on the 
total official development assistance needed between 
2010 and 2015 in order to achieve the MDGs amount 
to some $130 billion per year. However, global arms 
expenditures in 2007 alone reached some $1.399 
trillion, according to the Stockholm International Peace 
Research Institute. Today more than ever, the 
commitment to allocating at least 0.7 per cent of gross 
national income for official development assistance 
without condition must be honoured so that developing 
countries can have these resources available for our 
national priorities. 
 Nicaragua reiterates that, in order to consolidate 
our efforts in the coming years to eradicate poverty, 
extreme poverty, hunger and unemployment, we must 
first eradicate the unjust relationships among States. 
Those injustices can be felt most tangibly in unfair and 
imbalanced trade relations between the rich and the 
poor countries. 
 My country calls for a fair international market 
and fair, democratic and balanced international trade 
that will contribute to strengthening the economy of 
our countries, allow us to achieve the Millennium 
Development Goals, and end the criminalization of 
migration by some receiving countries. 
 We must ensure the maximum possible economic 
complementarity among all countries of the world. The 
developing countries are working hard on that issue in 
the context of South-South cooperation. We note the 
successes that have been achieved in very little time in 
some regions, such as the agreements between some 
Latin American and Caribbean countries.  
 The Bolivarian Alternative for the Americas has 
become a comprehensive platform for cooperation for a 
number of our countries, complementing their 
economies. The complementarity we have built seeks 
to create advantages for our raw materials and 
agricultural products, as well as for our fishing, 
mineral and energy resources, to mention but a few. We 
need complementarity, solidarity and the accelerated 
transformation of purely economic relationships based 
on a sense of shared responsibility and unity in the face 
of the major challenges of the present and the future. 
 Nothing could be further from that spirit than 
unbridled capitalism, which is speculative and 
inefficient and has led the world economy into a 
serious crisis the effects of which, according to some 
experts, we are only just beginning to feel, as we have 
seen recently in the United States financial system. 
 Just a few hours ago, the President of the World 
Bank, Robert Zoellick, told the world press that the 
United States financial crisis will have a severe effect 
on development assistance, primarily that earmarked 
for the poorest countries. In other words, the crisis in 
the financial system will have serious repercussions on 
our peoples. The same solutions being sought to avoid 
collapse will need to include measures to ensure that 
our peoples are not affected by a crisis that we have not 
brought on ourselves but that we may pay for with 
worsening poverty and a further delay in our 
development. 
 We have also seen that multilateralism in 
international relations is a means to achieve mutually 
respectful relationships and peaceful coexistence and 
to implement development policies based on our own 
realities. In that conviction, we have been actively 
committed to the principles and objectives of the Non-
Aligned Movement. The reconciliation and national 
unity Government of Nicaragua, presided over by 
  
 
08-52272 44 
 
President Daniel Ortega Saavedra, is firmly committed 
to that vision of the world and is working hand in hand 
with the people to rebuild a country that, after almost 
two decades of neoliberalism following a decade of 
unjust war that was firmly condemned by the 
International Court of Justice, was in a state of 
political, social and economic collapse. 
 Our Government seeks to overcome poverty and 
to transform Nicaragua through a new alternative 
model of development that is more just and a new 
power structure that is truly democratic. Citizens will 
play a leading role in carrying out that task and will 
directly redefine the path of the country in line with 
their own interests. 
 We propose to improve the quality of life of our 
people by basing our policies on principles to defend 
the environment and nature and to conserve our natural 
heritage. We must establish a participatory new world 
environmental order with clearly set goals that puts an 
end to the commercial and utilitarian exploitation of 
our planetary resources that, as has now been proven, 
are being depleted at an uncontrollable rate. Those 
efforts must also include the commitment of the 
countries that are the largest emitters of the greenhouse 
gases that have resulted in global warming and have 
already had other negative and irreversible effects on 
the planet.  
 We are also focusing on the development of food 
sovereignty as a means of feeding our people through 
our own domestic efforts and through unconditional 
solidarity with brotherly peoples. At the same time, 
food security will guarantee that every Nicaraguan has 
reliable access to nutritious food at a fair cost so as to 
lead a healthy and active life. 
 We are developing programmes to eradicate 
hunger and profiteering. We are providing low-cost 
seeds, stoves and butane tanks for low-income 
families. We are also supporting small businesses and 
working for the establishment of a bank to encourage 
production. 
 For Nicaragua, the word “solidarity” is not an 
empty concept, but rather the cement of the society we 
wish to build. With that in mind, I cannot fail to stress 
at this general debate the solidarity of my people with 
the Government and people of Bolivia, who have been 
subject to unacceptable and ongoing attempts to 
destabilize the country. The indigenous people of 
Bolivia, led by President Evo Morales, have taught us 
all a lesson in democracy by defending the democracy 
that they have gained after years of humiliating 
marginalization. 
 Once again, Nicaragua denounces the cruel 
blockade maintained against Cuba in violation of 
international law. That pathological obsession against 
Cuba seems to justify all actions and ignores that 
country’s own problems in combating the terrorism 
that has been brought from this country to that 
Caribbean island. The five Cuban patriots who have 
been jailed in Florida for attempting to prevent terrorist 
acts against the Cuban people should be set free. 
 Although it may seem untrue, the process of 
decolonization is not over. Entire peoples are still 
oppressed and denied their right to independence and 
to self-determination. We salute and stand side by side 
with the people of Puerto Rico and the Western Sahara, 
with the Polisario Front, and with Argentina in 
opposition to the occupation of the Malvinas Islands. 
We also firmly reiterate our call for freedom for the 
Cypriot people and for putting an end to the partition 
of that great nation.  
 We support a comprehensive and peaceful 
solution in the Middle East that will end once and for 
all the horrors of war and allow the Palestinian and 
Israeli people to live as brothers and sisters, and in 
which the Palestinian people can finally enjoy all of 
their rights and have a State of their own. 
 We are convinced that, if we are to achieve the 
noble objectives embraced by our Organization, we 
need the true political will to devote time and energy to 
reviewing our own house. That is even more important 
in a world of constant change and crisis and requires 
each of us — our peoples and our States — to be active 
participants in our own future. As has been said before, 
we must work together to democratize the United 
Nations. We are pleased to welcome the proposal of the 
President of the General Assembly to hold a high-level 
dialogue on the democratization of the Organization, in 
which we would consider one by one the pressing 
problems of and between its various bodies. We are 
prepared to play a constructive role in that necessary 
and urgent dialogue. 
 The times our peoples are facing and the 
responsibilities we have here in this house will be 
decisive for millions of people, now and for future 
generations. It is urgent that we find points of 
 
 
45 08-52272 
 
convergence so that we can work together to meet the 
challenges of the times and our responsibilities.  
 The United Nations Charter is a fundamental 
reference point to guide our action. In respecting the 
Charter and ensuring that it is respected, we are 
respecting ourselves. Its principles must prevail over 
selfish and petty interests. Above all, the future of 
humankind is at stake. 
 Nicaragua reaffirms its call for peace and 
humanism to contribute to a more just, more humane 
and more united world in which individual destinies, 
interconnected and inspired by their love of justice and 
freedom, come together in the universal task of 
creating a world that is better for all. 
 As was said yesterday at the high-level event on 
the Millennium Development Goals, the unjust 
international order in which we live must change if it is 
to be credible, legitimate and effective. Fundamental 
decisions cannot continue to be taken by one, seven or 
eight stakeholders and without the participation of the 
vast majority of humankind. Solutions to this situation 
are well known and well accepted, at least in principle.  
 Through the millenniums and centuries, our 
species has developed institutions — and above all,  
 
law — in order to govern human relations and to 
mediate conflicts through peaceful means. More 
recently, humankind has developed democracy to that 
end and, in particular, in order to structure power and 
authority peacefully. Those are the solutions that our 
species has developed over the millenniums, and it is 
difficult to imagine another alternative.  
 The question before us now is whether we have 
the political will to apply democracy at the 
international level, beginning by democratizing the 
United Nations and by strengthening international law 
within the framework of United Nations institutions. 
That is the solution. That is what will overcome the 
chronically postponed solutions to problems and help 
us to deal efficiently with urgent new problems. It is 
possible. Why not? We are speaking of human 
institutions that we ourselves can change. The question 
is whether or not we have the political will to do so. I 
propose that we work together at this sixty-third 
session of the General Assembly to build that political 
will through increasingly broader progressive 
consensus. 